                     Case 3:19-mj-00980-WIG Document 4 Filed 07/18/19 Page 1 of 1
AO 106 (Rev. 04/10) Application for a Search Warrant



                                          UNITED STATES DISTRICT COURT
                                                                           for the
                                                                  District of Connecticut

               In the Matter of the Search of                                 )
          (Briefly describe the property to be s.1(1J'lt b11d                 )
           or identify the person by name and fidrlr1• · ) ,

Location Information for cellular telephone number (475)
                        737-6739


                                                 APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
pr.opertv.to bf• : •arc:11~/ ,md,sive it$ lpcatiofl):
  [ocat1on n OIJ1il0rlolil for ce11uIar teIephone number (475) 737-6739


located in the       --------
                                                        District of           Connecticut
                                                                      ------------
                                                                                                       , there is now concealed (identify the
person or describe the property to be seized) :
  See Attachment A


           The basis for the search under Fed. R. Crim. P. 41 (c) is (check one or more):
                   ~ evidence of a crime;
                   ~ contraband, fruits of crime, or other items illegally possessed;
                   ~ property designed for use, intended for use, or used in committing a crime;
                   0 a person to be arrested or a person who is unlawfully restrained.

           The search is related to a violation of:
              Code Section                                                             Offense Description
        18 USC Section 1951 (a)                          Hobbs Act Robbery



          The _apR lication is based on these facts :
         see Attached Affidavit


            rt/ Continued on the attached sheet.
            0 Delayed notice of ___lQ_ days (give exact ending date if more than 30 days: _ _ _ __                             ) is requested
              under 18 U.S.C. § 3103a, the basis ofwhich is set forth on the attached sheet.




                                                                                            Sean Brackett, Special Agent, A TF
                                                                                                      Printed name and title

Sworn to before me and signed in my presence.

                                                                                                /s/
Date:              07/13/2017


City and state: Bridgeport, CT                                                        Hon. William I. Garfinkel, US Magistrate Judge
                                                                                                      Printed name and title
